Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and Release (the “Agreement”) is between Thomas
Macphee (“Employee”) and AgroFresh Solutions, Inc. (“Employer”) and is effective
on the eighth day following Employee’s execution of this Agreement provided
Employee has not revoked the Agreement (the “Effective Date”).

 

RECITALS

 

Employee and Employer previously entered into that certain Employment Agreement,
dated August 25, 2015 (the “Employment Agreement”); capitalized terms used
herein but not defined herein shall have the meanings given to such terms in the
Employment Agreement;

 

Employee’s employment with Employer will terminate effective March 10, 2016 (the
“Termination Date”) in accordance with Section 7 of the Employment Agreement by
mutual agreement;

 

Employee and Employer desire to define their respective rights and obligations
for the future; and

 

Employee desires to release any claims or causes of action Employee may have
arising from or relating to Employee’s employment with Employer.

 

Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Employer
agree:

 

1.                                      Termination.  Effective on the
Termination Date, Employee resigns his position as Chief Executive Officer, his
position on the Board of Directors of Employer, and all other positions that he
holds with Employer and/or its affiliates effective on the Termination Date (and
Employee agrees to sign such additional resignation letters as may be requested
by Employer to document such resignations).  Employee will be paid his normal
base salary through the Termination Date.  Whether or not Employee signs this
Agreement, Employee will additionally receive reimbursement for any unreimbursed
business expenses properly incurred by Employee in accordance with the
Employer’s policy prior to the termination date and his vested Employee
Benefits, if any, under the employee benefit plans of the Company, and his
accrued but unused vacation pay.  Employee acknowledges that the payments made
pursuant to this Section 1 will be in full satisfaction of all wages, benefits
and other compensation owed to Employee for employment or service through the
Termination Date.

 

2.                                      Employer’s Obligations to Employee. 
Provided that Employee executes and does not revoke the Agreement, Employer
shall pay to Employee, in full satisfaction of Section 7(c) of the Employment
Agreement:

 

(a)                                 An amount equal to 2.5 times his current
Base Salary of $400,000, payable in equal installments in accordance with
regular payroll procedures established by the

 

--------------------------------------------------------------------------------


 

Company over a twelve-month period beginning with the first payroll date that
occurs on or after the sixtieth (60th) day following Termination Date;

 

(b)                                 A pro rata portion of his Annual Bonus for
2016, calculated by taking the product of (a) Employee’s Annual Bonus that he
would have earned in 2016 had his employment continued through the end of 2016,
multiplied by (b) a fraction, the numerator of which is the number of days
during which Employee was employed through March 10, 2016 and the denominator of
which is 365.  For purposes of calculating the payment due pursuant to this
Section 2(b), Employee shall be deemed to have met any individual performance
objectives for calendar year 2016.  This amount, if any, shall be payable as and
when the Annual Bonus would have been payable to Employee if his employment had
not been terminated; and

 

(c)                                  A lump sum cash payment equal to the cost
of Employee’s and any dependent coverage under COBRA under the Company’s health
plan currently in effect for the 18-month period following the Termination Date,
payable directly to employee on the first payroll date that occurs on or after
the sixtieth (60th) day following the Termination Date.

 

3.                                      Prior Rights and Obligations.  Except as
herein set forth, this Agreement extinguishes all rights, if any, which Employee
may have, and obligations, if any, with Employer and its affiliates, contractual
or otherwise, (a) relating to the employment, service or termination of
employment of Employee with Employer or its affiliates, or (b) under the
Employment Agreement, any employment contract or other plan with Employer or its
affiliates including but not limited to any severance plan, policy or practice. 
Employee agrees that the above amounts are the only amounts that will be paid in
connection with Employee’s termination of employment or service and fully
satisfy Employer’s and its affiliates’ obligations to Employee under the
Employment Agreement, that Employee is not entitled to or owed any other
severance benefits or compensation arising out of the employment, service or
termination of employment of Employee with Employer, and that Employee is
receiving benefits under this Agreement that Employee would not be entitled to
but for the execution of this Agreement.  For sake of clarity, nothing in this
Agreement shall affect Employee’s rights to additional payments pursuant to
Section 7(f) of the Employment Agreement in the event of a Change in Control
within the six-month period following the Termination Date, nor shall anything
in this Agreement affect Employee’s rights and Employer’s obligations under
Section 11(m) of the Employment Agreement.

 

4.                                      Employer Assets.  Employee hereby
represents and warrants that Employee has no claim or right, title or interest
in, or possession of, any property or assets of Employer or its affiliates. 
Promptly after the execution of this Agreement, to the extent Employee has not
already done so, Employee shall deliver to Employer any such property or assets
in Employee’s possession or control, including, without limitation, any
information technology equipment, keys and security cards issued to Employee by
Employer, and all electronically stored information (or information derived
therefrom) (including disclosing to Employer electronic user IDs and passwords).

 

5.                                      Waiver and Release of All Claims.  In
consideration of and in return for the benefits stated in this Agreement,
Employee agrees to and hereby does release the Employer and its affiliates, and
each of their current and former directors, officers, employees, agents,

 

2

--------------------------------------------------------------------------------


 

investors, predecessors and successors in interest, and all benefit plans
sponsored by any of them, past or present (collectively, the “Released Parties”
and individually, a “Released Party”), individually and collectively, from
liability for any and all claims, damages, and causes of action of any kind
related to Employee’s employment by Employer, service in connection therewith
and/or the termination of Employee’s employment including but not limited to
(a) any and all claims or causes of action arising under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. § 621, et seq. (“ADEA:”), Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Employee Retirement Income Security Act (“ERISA”),
the Sarbanes-Oxley Act and the Dodd-Frank Wall Street Reform Act; (b) and any
and all claims or causes of action arising under any other federal, state or
local laws including but not limited any such claims arising under the
Pennsylvania Human Relations Act; and (c) any and all claims for breach of the
Employment Agreement (including but not limited to any claim for payment of an
Annual Bonus for 2015), any Equity Agreement (as defined below) or any contract,
agreement, plan, policy, or practice, whether oral or written between Employee
and any Released Party (all of the foregoing, the “Released Claims”).

 

This Agreement does not prohibit Employee from filing a complaint with the EEOC
or other governmental agency making a good faith report of possible violations
of applicable law to any governmental agency or from cooperating with any
governmental investigation.  However, Employee acknowledges that by reason of
his waiver and release of claims, he shall not be entitled to relief resulting
from any such complaint or report.  This Agreement and Employee’s release does
extend to any of the Released Claims brought by any organization, governmental
agency, or person on behalf of Employee or as a class action under which
Employee may otherwise have a right or benefit and Employee agrees that he is
not entitled to, has waived, and will not accept any such relief.

 

Except as expressly provided herein, the waiver and release provisions of this
Agreement do not apply to any rights or claims for age discrimination that may
arise after the effective date of this Agreement.  Further, this Agreement does
not prohibit Employee from filing a claim to challenge the validity of his
release of claims under the ADEA or any claim for breach of this Agreement
(including those sections of the Employment Agreement which remain in effect
pursuant to this Agreement).

 

6.                                      Equity Ownership. Effective as of the
Termination Date, Employee’s ownership of 171,875 shares of common stock shall
be fully vested.  Employee’s rights with respect to his equity interest and
options are governed by the terms of the AgroFresh Solutions, Inc. 2015
Incentive Compensation Plan (“Equity Plan”), as the Equity Plan may be amended
from time to time in accordance with its terms.  Notwithstanding anything to the
contrary contained in the Employment Agreement and the restricted stock
agreement between Employer and employee, Employee’s options to purchase 343,750
shares of common stock at an exercise price of $12 per share shall be cancelled
and forfeited to the Employer in their entirety, effective as of the Termination
Date.

 

7.                                      Confidentiality.  Employee agrees not to
disclose the terms of this Agreement to any other person, except that Employee
may disclose such terms to Employee’s attorney, financial advisors and/or tax
accountants, and members of Employee’s immediate family.  Employee agrees to
refrain from making public or private statements or comments relating to

 

3

--------------------------------------------------------------------------------


 

any of Released Parties which are derogatory, disparaging, or which may tend to
injure any such party or person in its or their business, public or private
affairs unless required by law.  Employer (through its authorized officers and
directors) agrees that it will not make public or private statements relating to
Employee which are derogatory, disparaging or which may tend to injure employee
in his business, public or private affairs unless required by law.

 

8.                                      Affirmation of Continuing Duties.  In
accordance with Employee’s existing and continuing obligations, Employee agrees
to abide by and acknowledges the enforceability of certain covenants under the
Employment Agreement, including Sections 8, 9, 10 and 11(j) of the Employment
Agreement.  This includes without limitation, to the extent Employee has not
already done so, promptly after the execution of this Agreement, delivering to
Employer all confidential information in accordance with the Employment
Agreement.  Employee acknowledges that his compliance with these continuing
obligations in the Employment Agreement and the confidentiality provisions
herein is a condition to his receipt of the benefits provided under this
Agreement.  In addition to any other legal or equitable remedies Employer may
have, in the event that Employee violates Sections 8 or 9 of the Employment
Agreement, Employer shall be entitled to cease payment of any amounts due under
this Agreement. Employer agrees to abide by and acknowledges the enforceability
of Sections 7(f) and 11(m) of the Employment Agreement, which remain in effect.

 

9.                                      Exclusive Benefits.  Employee agrees and
acknowledges that the only benefits associated with the termination of
Employee’s employment with Employer to which Employee is entitled are the
benefits stated in this Agreement (including those sections of the Employment
Agreement incorporated by reference) and that Employee is not entitled to any
additional benefits under any other policy, plan or agreement of Employer or any
of its affiliates in connection with Employee’s termination.

 

10.                               Unenforceable Provisions.  In the event that
any provision of this Agreement is determined in the future to be invalid, void
or unenforceable for any reason, such determination shall not affect the
validity and enforceability of all remaining provisions of this Agreement.  The
only exception is that a determination that Employee’s agreements contained in
Section 5 above (the release and waiver of all claims) are unenforceable,
Employer shall have the right to discontinue payments until Employee signs a new
enforceable release and waiver of claims in a form reasonably satisfactory to
Employer, unless Employee’s agreements in Section 5 are voided due to Employee’s
challenge of the enforceability of such provision, in which case the entire
Agreement shall be voidable, at the option of Employer, thereby requiring, to
the extent permitted by applicable law, the return to Employer of all payments
given in consideration for those release provisions.

 

11.                               Choice of Law.  This Agreement shall be
governed by and construed and enforced, in all respects, in accordance with the
law of the Commonwealth of Pennsylvania, without regard to the principles of
conflict of law of such state, except as preempted by federal law.

 

12.                               Merger.  This Agreement supersedes, replaces
and merges all previous agreements and discussions relating to the same or
similar subject matters between Employee and Employer and constitutes the entire
agreement between Employee and Employer with

 

4

--------------------------------------------------------------------------------


 

respect to the subject matter of this Agreement (including any contrary
provision in the Employment Agreement), other than those portions of the
Employment Agreement incorporated herein by reference.  This Agreement may not
be changed or terminated orally, and no change, termination or waiver of this
Agreement or any of the provisions herein contained shall be binding unless made
in writing and signed by all parties, and in the case of Employer, by an
authorized officer.

 

13.                               Rights under the Age Discrimination in
Employment Act.  Employee acknowledges and agrees that he has at least
twenty-one (21) days to review this Agreement; he has been advised by Employer
to consult with an attorney regarding the terms of this Agreement prior to
executing it; if he executes this Agreement, he has seven days following the
execution of this Agreement to revoke this Agreement (by providing written
notice to Employer before 5:00 p.m. on the seventh day); this Agreement shall
not become effective or enforceable until the revocation period has expired; he
does not, by the terms of this Agreement, waive claims or rights may arise under
the ADEA after the date he executes this Agreement; he is receiving, pursuant to
this Agreement, consideration in addition to anything of value to which he is
already entitled; and he understands this Agreement and it is written in such a
manner that he understands his rights and obligations under the Agreement.

 

14.                               Agreement Voluntary; No Reliance.  Employee
acknowledges and agrees that Employee has carefully read this Agreement and
understands that it is a release of all claims, known and unknown, past or
present including all claims under the ADEA.  Employee warrants that he is
executing this Agreement without any representation of any kind or character not
expressly set forth herein.

 

15.                               No Admissions.  The parties expressly
understand and agree that the terms of this Agreement are contractual and not
merely recitals and that the agreements herein and consideration paid are to
compromise doubtful and disputed claims, avoid litigation, and buy peace, and
that no statement or consideration given, nor offer of same, shall be construed
as an admission of any claim by either party, such admissions being expressly
denied.

 

16.                               Further Actions.  Employee Agrees to any
execute such additional documents as may reasonably required by Employer to
effectuate his resignation from employment and the implementation of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, effective as
provided above.

 

 

EMPLOYEE

 

 

 

 

 

/s/ Thomas Macphee

 

Thomas Macphee

 

 

 

 

Date:

3/11/16

 

 

 

 

 

EMPLOYER

 

 

 

AgroFresh Solutions, Inc.

 

 

 

 

 

 

By:

/s/ Nance K. Dicciani

 

Name: Nance K. Dicciani

 

Title: Chair, Board of Directors

 

 

6

--------------------------------------------------------------------------------